Mr. Justice Carter delivered the opinion of the court: Defendant in error brought suit in the municipal court of Chicago against plaintiff in error upon a promissory-note. Plaintiff in error filed a plea denying the legal existence of the municipal court. A demurrer was filed to this plea and on a hearing sustained. Plaintiff in error refused to plead to the merits and judgment was entered against him. This writ of error was then sued out of this court on the ground that a constitutional question was involved. The sole question urged here is, tjiat the facts set' up in the plea of plaintiff in error show that the journals of the house and senate of the Illinois legislature failed to record the printing of the bill creating the municipal court of Chicago in conformity with the requirements of the constitution. Plaintiff in error cannot raise this question on this record. The question whether a statute was passed in the manner required by the constitution cannot be determined upon the pleadings, aloné. Nakwosas v. Western Paper Stock Co. 260 Ill. 172. • Counsel, however, contends with such earnestness that the decisions of this court in Richter v. Burdock, 257 Ill. 410, Gregory Printing Co. v. DeVoney, 257 id. 399, and Greenberg v. City of Chicago, 256 id. 213, holding the constitutionality of the Municipal Court act cannot now be questioned, in effect deprive plaintiff in error of his property without due process of law, that we have decided tO' assume, for the purposes of this argument, that this question is properly raised on the record and will consider the point briefly. We do not agree with counsel that there is a conflict in the rules of law laid down in the cases just cited and Neiberger v. McCullough, 253 Ill. 312. During the years that the municipal court of Chicago has been in existence, property rights involving millions of dollars and personal and property rights affecting thousands of persons have been litigated and decided by the municipal court of Chicago under the act the constitutionality of which is here questioned. In Richter v. Burdock, supra, it was stated that the courts will refuse to consider the constitutionality of a statute which has long been held by the courts constitutional and on the faith of which the community has acted for a series of years and important rights have accrued thereunder. This rule is supported -not only by sound public policy but by the weight of authority in all jurisdictions. In addition to the authorities cited in that case, see, as involving the same principle, Harmon v. Auditor of Public Accounts, 123 Ill. 122; Green Co. v. Conness, 109 U. S. 104; Gelpcke v. Dubuque, 1 Wall. 175; Allen v. Allen, 16 L. R. A. (Cal.) 646, and note. The judgment of the municipal court will be affirmed. Judgment affirmed.